[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



JDP Agreement


This JDP Agreement (“Agreement”) is made by and between Limited Liability
Company Ulyanovsk Center for Technology Transfer a corporation doing business in
the Russian Federation (“UCTT”), and Intermolecular, Inc., a Delaware
corporation doing business at 3011 North First St., San Jose, CA 95134 (“IMI”).
The effective date of this Agreement shall be September 29, 2013 (the “Effective
Date”).


Background


1.
UCTT is engaged in, among other things, research, design, experimentation,
development and commercialization of materials, manufacturing processes, and
technologies in the Field as more fully defined in Section 1.12 below.

2.
IMI is engaged in, among other things, research, design, experimentation,
development and commercialization in the area of and using HPC Technology as
more fully defined in Section 1.13 below.

3.
UCTT purchased certain equipment (“Wet Equipment”) from IMI under a Wet
Equipment Supply and Technology Licensing Contract.

4.
UCTT purchased certain equipment (“Dry Equipment”) from IMI under a Dry
Equipment Supply and Technology Licensing Contract.

5.
UCTT wishes to engage in this joint development program with IMI in which joint
development teams from IMI and UCTT will utilize IMI facilities, Dry Equipment,
Wet Equipment and Informatics software to speed technology development and
dramatically reduce time to market new, high-value products.





NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows.


1.
DEFINITIONS

1.1
Affiliate means a corporation, company or other entity now or hereafter,
directly or indirectly, owned or controlled by UCTT or IMI respectively, but
such corporation, company or other entity shall be deemed to be an Affiliate
only so long as such ownership or control exists. For purposes of this
definition "control" of a corporation, company or other entity shall mean -



a.
to have more than fifty percent (50%) of the voting rights or of the outstanding
shares or securities representing the right to vote for either the election of
the board of directors or a similar managing authority, or a supervisory board,
or



b.
if there do not exist outstanding shares or securities as may be the case in a
partnership, joint venture or unincorporated association, to have more than
fifty percent (50%) of the ownership interest representing the right to make
decisions for such entity.




























--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



1.2
Background Technology of a party means Intellectual Property Rights and Know-How

a.
that is owned by the party at any time during the Term; and

b.
that was developed prior to the Effective Date.

1.3Business Brought By shall have the meaning given to it in Section 7.3.
1.4
Business Development Committee shall the meaning given to it in Section 6.

1.5
CDP means an engagement between UCTT as provider of technology and/or services
and IMI or Third Party as customer and recipient of such technology and/or
services (regardless of whether or not UCTT is paid for such engagement) in
which UCTT will use HPC Technology (including Dry Equipment and Wet Equipment)
in the Field in any way to test, screen, develop or evaluate technologies or
intellectual property pertaining to the deposition, cleaning, stripping,
etching, or patterning of chemistries, thin films, coatings or other materials
on a stand-alone basis or in integrated devices.

1.6
CDP Agreement means an agreement for a CDP.

1.7
CDP Licenses shall have the meaning given to it in Section 7.2.

1.8
CDP License Fees shall have the meaning given to it in Section 8.1b.

1.9
CDP Services shall have the meaning given to it in Section 7.2.

1.10
CDP Service Fees shall have the meaning given to it in Section 8.1a.

1.11
Confidential Information means information as defined in Section 12.

1.12
Field means the field of glass coatings, photovoltaics, power electronics and
display.

1.13
HPC Technology means Intellectual Property Rights and Know-How related to
techniques, methodologies, processes, test vehicles, synthetic procedures,
technologies, systems, tools, tool configurations, tool designs or combination
thereof, used for the simultaneous parallel or rapid serial design, discovery,
synthesis, processing, process sequencing, process integration, device
integration, analysis, or characterization of two (2) or more compounds,
compositions, mixtures, processes, or conditions, or the structures derived from
such.

1.14
IMI Projects means projects, engagements or activities conducted by IMI for
IMI’s customers or for IMI’s internal development programs.

1.15
IMI Site means San Jose, CA, USA.

1.16
IMI Technical Contribution to CDP IP shall have the meaning given to it in
Section 7.4.

1.17
Intellectual Property Rights means Statutory Rights in and to any and all of the
following -

a.
U.S. and foreign patents and patent applications claiming any inventions or
discoveries made, developed, conceived, or reduced to practice, including all
divisions, substitutions, continuations, continuation-in-part applications, and
reissues, re-examinations and extensions thereof,

b.
U.S. and foreign copyrights,

c.
U.S. and foreign trademarks, service marks, trade names, trade dress, domain
names and similar rights,

d.
U.S. and foreign mask work rights, and

a.
Any other moral, intellectual or other proprietary rights of any kind now known
or hereafter recognized in any jurisdiction in the world.

1.18
JDP means the joint development program as more fully described in this
Agreement.

1.19
JDP Technology means the technology developed during and as a result of UCTT
Engineers working on IMI Projects.








--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



1.20
Know-how means any know-how, technology, trade secrets, information (including
inventions eligible for statutory protection), software (including source code),
circuitry, circuit designs, design descriptions, specifications, formulas,
processes, process conditions, materials, material stacks, structures,
architectures, specifications for the procurement of parts and drawings, whether
in tangible or intangible form and all other experience, drafts, ideas, concepts
and business information.

a.
Know-How does not include Intellectual Property Rights, however Know-How shall
include without limitation copyrights or intellectual property rights (other
than Intellectual Property Rights) that are not Statutory Rights.

1.21
Licensing Royalty Profits shall have the meaning given to it in Section 8.3.

1.22
Outside Third Party means a Third Party

a.
whose principal offices are located outside the Russian Federation; or

b.
a majority of whose assets are located outside the Russian Federation ; or

c.
that is Controlled by a corporation, company or other entity as of the Effective
Date whose principal offices are located outside the Russian Federation or a
majority of whose assets are located outside the Russian Federation, but such
Third Party shall be deemed to be an Outside Third Party for only so long as
such Control exists. For purposes of this Section 1.22, "Control" shall mean -

i.
to directly or indirectly have more than [***]percent ([***]%) of the voting
rights or of the outstanding shares or securities representing the right to vote
for either the election of the board of directors or a similar managing
authority, or a supervisory board, or

ii.
if there do not exist outstanding shares or securities as may be the case in a
partnership, joint venture or unincorporated association, to directly or
indirectly have more than [***]percent ([***]%) of the ownership interest
representing the right to make decisions for such Third Party.

1.23
Service Net Profits shall have the meaning given to it in Section 8.2.

1.24
Sign-Off shall have the meaning given to it in the Dry Equipment Supply and
Technology Licensing Contract.

1.25
Statutory Rights means rights that come into force by the process of the
following steps -

a.
Application to or registration with a governmental entity; and

b.
Approval of such application or registration by such entity.

1.26
Term shall have the meaning defined in Section 15.1.

1.27
Third Party means a party other than IMI or UCTT or their Affiliates.

1.28
Tool Stay Period means the period

a.
Starting on the Sign-Off date, and

b.
Ending [***] thereafter.

1.29
Tools mean the Dry Equipment and an IMI-owned functional equivalent of the Wet
Equipment, either alone or in combination, as applicable.

1.30
Training Period means the period

a.
Starting on the Sign-Off date, and

b.
Ending [***] thereafter.

1.31
UCTT Engineers means up to a maximum of [***] UCTT engineering personnel who
will be provided training by IMI in accordance with Section 2.1.

1.32
UCTT Projects means projects, engagements or activities conducted under a CDP.



1.33
UCTT Site means Ulyanovsk, Russian Federation.






--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



2.
IMI ACTIVITIES

2.1
Training

a.
During the Training Period, IMI will provide training for UCTT Engineers at IMI
Site. In the event UCTT Engineers are not able to be physically present at the
IMI Site for such training (e.g. due to a delay in the processing of their visa
permits), IMI and UCTT will arrange for a mutually agreeable means and medium
for remotely training the UCTT Engineers until such time when the UCTT Engineers
are able to be physically present at IMI Site.



b.
The training will include the following activities:

i.
The UCTT Engineers will be trained on IMI Projects and UCTT Projects.

ii.
With respect to the Tools, IMI will provide UCTT Engineers training on:

A.
Use of the Tools.

B.
Designing experiments on the Tools.

C.
Designing workflows on the Tools.

D.
Use Informatics to program the Tools.

iii.
With respect to HPC Technology, IMI will provide UCTT Engineers training on:

A.
Combinatorial techniques.

B.
Combinatorial methodologies.

C.
Combinatorial processes.

D.
Test vehicles for combinatorial processing.

E.
Configurations of combinatorial systems.

F.
Screening, discovery, synthesis and processing of materials.

G.
Screening, discovery and identification of process conditions for device
manufacturing.

H.
Process sequencing.

I.
Process integration.

J.
Device integration.

K.
Analysis and characterization of combinatorial data.

iv.
In the event IMI, in its sole discretion, believes that the training may involve
dissemination of information that requires an export license or a deemed export
license, IMI shall only provide such training after such licenses are obtained.



2.2
Expense

a.
During the Training Period and subject to Section 11.1, IMI, and not UCTT, will
pay for the costs associated with operating the Dry Equipment.

b.
During the Training Period, IMI will reimburse UCTT for UCTT’s expenses related
to the training of the UCTT Engineers. Such expenses may include the salaries,
room and board for the UCTT Engineers (collectively “Expenses”). In accordance
with the foregoing, UCTT shall invoice IMI for the Expenses on the first day of
each [***]for the first [***]in [***] equal amounts of [***] each and IMI shall
make all approved payments no later than [***] days after invoicing.

i.
Notwithstanding the foregoing, IMI’s obligation to reimburse Expenses to UCTT
shall be limited to a total of [***]. UCTT, and not IMI, shall be responsible
for any Expenses that exceed [***].

c.
Except as set forth in this Section 2.2, UCTT and IMI will each bear their own
respective costs associated with the JDP. 



2.3
Facilities and Workspace

a.
IMI will provide adequate facilities and workspace for UCTT Engineers at IMI
Site and additional resources as are necessary to support IMI’s obligations to
provide training to UCTT Engineers pursuant to Section 2.1. Such additional
resources include access to clean room facilities, badge access, land-line phone
connections, Internet access, and cubicle or office space for such UCTT
Engineers.




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



b.
The UCTT Engineers shall complete IMI’s standard confidentiality and safety
training prior to receiving access to IMI Site.

c.
In connection with use of the Tools, IMI will also provide the UCTT Engineers
access to the metrology tools.



2.4
Assist UCTT in signing CDP Agreement

a.
Effective after Sign-Off, IMI will make commercially reasonable efforts to
sub-contract to UCTT a portion of the activities under its current customer
engagements for [***], at the sole discretion of IMI and subject to the approval
of such current customer. Subject to such discretion and such approval,



i.
The detailed process, steps and timeline for such sub-contracting will be
proposed by IMI and agreed upon with UCTT.

ii.
UCTT agrees to assist IMI including providing IMI with an understanding of the
cost structure of R&D services at UCTT Site.

iii.
The minimum gross margin for these engagements (between customer and IMI) prior
to such sub-contracting will be [***]than [***].



b.
IMI will assist UCTT to sign one or more CDP Agreements.

c.
If, within [***] of the Sign-Off, UCTT is unable to sign CDP Agreements for
which [***] is [***] and where the cumulative revenue that UCTT can receive
under all such CDP Agreements is at least [***], IMI agrees to pay UCTT up to a
maximum of [***] in the following manner:



i.
If, [***] from the Sign-Off (“First Date”), the cumulative revenue that UCTT can
receive under all CDP Agreements signed by UCTT on or prior to the First Date
(“First Revenue”), is less than [***], IMI will make a payment to UCTT (“First
Payment”) in the amount computed as follows -



[***]




ii.
If, [***] from the Sign-Off (“Second Date”), the cumulative revenue that UCTT
can receive under all CDP Agreements signed by UCTT on or prior to the Second
Date (“Second Revenue”), is less than [***], IMI will make a payment to UCTT
(“Second Payment”) in the amount computed as follows -

  
[***]




iii.
If, [***] from the Sign-Off (“Third Date”), the cumulative revenue that UCTT can
receive under all CDP Agreements signed by UCTT on or prior to the Third Date
(“Third Revenue”), is less than [***], IMI will make a payment to UCTT (“Third
Payment”) in the amount computed as follows -



[***]




iv.
If, [***] from the Sign-Off (“Fourth Date”), the cumulative revenue that UCTT
can receive under all CDP Agreements signed by UCTT on or prior to the Fourth
Date (“Fourth Revenue”), is less than [***], IMI will make a payment to UCTT
(“Fourth Payment”) in the amount computed as follows -




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





[***]






d.
The First Payment, Second Payment, Third Payment and Fourth Payment will be
non-refundable. For the avoidance of doubt, the total cumulative payments from
IMI to UCTT under this Section 2.4c shall not exceed [***].

e.
Making payments in accordance with Section 2.4c does not release IMI from its
obligation to make commercially reasonable efforts to sub-contract to UCTT a
portion of the activities under its current customer engagements for [***] as it
provided in Section 2.4a.



f.
UCTT shall make commercially reasonable efforts in signing CDP Agreements where
Business Brought By is IMI (“IMI CDPs”) and shall not give preference to signing
CDP Agreements where Business Brought By is UCTT (“UCTT CDPs”). The decision to
sign an IMI CDP shall be solely based on the [***] and [***] that UCTT may
obtain from such CDP. In determining whether or not to sign IMI CDPs, UCTT shall
not take into account the [***]. Additionally, in determining whether or not to
sign IMI CDPs, UCTT shall not take into account the [***] to be provided to
[***].



g.
If, during the period beginning upon Sign-Off and ending [***] thereafter, UCTT
does not sign an IMI CDP for reasons not solely based on the [***] and [***]
that UCTT could have obtained from such CDP, then the parties shall agree to
discuss in good faith a [***] IMI’s obligations under Section 2.4c.





2.5
IMI rights but not obligations

a.
Within [***] from the Effective Date and at IMI’s sole discretion, the parties
agree to discuss in good faith the opportunity for IMI to [***] at the [***] no
more than [***] of the [***] of [***], a company [***] and hereinafter referred
to as Project Company, on a [***] basis. Notwithstanding the foregoing, nothing
in this Agreement obligates IMI to make such [***].

b.
The parties agree that IMI shall have the right but not the obligation to
propose candidates for election to [***] of Project Company’s Board of
Directors.





3.
IMI Projects on DRY EQUIPMENT

3.1
CDP Agreement

a.
Upon the signing of a CDP Agreement, the Dry Equipment will be used for UCTT
Projects.





3.2
During the Tool Stay Period

a.
In addition to being used for UCTT Projects, the parties agree that during the
Tool Stay Period, IMI will use the Tools for IMI Projects at the IMI Site to
satisfy IMI’s obligations to provide training to UCTT Engineers pursuant to
Section 2.1.





4.
UCTT ACTIVITIES

4.1
Personnel

a.
During the Tool Stay Period, UCTT will ensure that no less than [***] UCTT
Engineers (“Minimum Engineers”) are present at IMI Site and are available for
supporting the UCTT Projects to satisfy UCTT’s obligations to its CDP customers
and for IMI Projects to satisfy IMI’s obligations to provide training to UCTT
Engineers pursuant to Section 2.1.




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





i.
IMI will provide advisory services to UCTT to ensure that UCTT Engineers
assigned by UCTT have the appropriate technical competency and are suitable
candidates for training.

ii.
In the event, UCTT is unable to provide the Minimum Engineers during the Tool
Stay Period, the parties agree to discuss in good faith other alternatives as
appropriate remedies to address the shortfall. Such remedies will include but
will not be necessarily limited to one or more of the following:



A.
Possible transfer of CDP activity to UCTT Site.

B.
Possible hiring campaign to recruit additional personnel. or

C.
Possible reduction in either the First Payment that may be owed by IMI to UCTT
pursuant to Section 2.4c.i, Second Payment that may be owed by IMI to UCTT
pursuant to Section 2.4c.ii, Third Payment that may be owed by IMI to UCTT
pursuant to Section 2.4c.iii or Fourth Payment that may be owed by IMI to UCTT
pursuant to Section 2.4c.iv.



b.
UCTT will ensure that the UCTT Engineers execute all required documents in order
for IMI to comply with IMI’s confidentiality obligations under any IMI Projects.





5.
ACTIVITIES BY BOTH PARTIES

5.1
Project Managers

UCTT and IMI will each appoint by written notice to the other party a principal
point of contact to be its project manager (the "Project Managers") who will
coordinate and act as a liaison with the other party with respect to this
Agreement and oversee the work under this Agreement. The parties will use
reasonable efforts to direct communications under this Agreement through the
project managers. Either party may from time to time change its project manager
at its discretion by providing written notice to the other party.


5.2
Dispute Escalation Process

If either party believes that the other party has failed to perform its
obligations under this Agreement, it will notify the other party of the
perceived deficiency. The parties will, in good faith, attempt to resolve the
matter within thirty (30) days in accordance with the following procedure:


a.
Project Managers

i.
Upon receipt of notice the Project Managers will promptly discuss a corrective
action plan in person or by telephone and will attempt in good faith to agree to
a mutually acceptable corrective action plan.

ii.
If the Project Managers cannot agree upon a corrective action plan within ten
(10) days of receipt of notice, the issue will be escalated to senior management
at the respective parties.

b.
Senior Management Representatives

i.
The respective senior management representatives will promptly discuss the issue
in person or by telephone and the parties will attempt in good faith to resolve
the issue for a period of (10) days.

ii.
If the issue is not resolved by mutual agreement within the second ten (10) day
period, the issue will be escalated to senior most individual at the respective
parties.

c.
Senior most individual

i.
The respective senior most individual will promptly discuss the issue in person
or by telephone and the parties will attempt in good faith to resolve the issue
for a period of (10) days.

ii.
If the issue is not resolved by mutual agreement within the third ten (10) day
period, the parties may resort to remedies available in this Agreement or at
law.








--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





5.3
Progress Reports; Meetings

UCTT and IMI will discuss the progress of work under this Agreement at least on
a monthly basis.


5.4
Development Records

UCTT and IMI shall maintain records of JDP activities (or cause such records to
be maintained) in sufficient detail and in good scientific manner as will
properly reflect all work done and results achieved in the performance of the
JDP activities (including information sufficient to establish dates of
conception and reduction to practice of inventions). 


5.5
Obligation to notify

If UCTT intends to communicate with an Outside Third Party for the purpose of
engaging in a CDP with such Outside Third Party, it will depend on whether such
Outside Third Party is included in the Category A List, Category B List or
Category C List (collectively “Lists”). The Lists are attached hereto as Annex
A. The Parties agree to update the Lists upon mutual agreement. In the event a
Third Party is not included in either of the Lists, the parties agree to discuss
in good faith the inclusion of such party in one of the Lists. The following
shall govern whether UCTT can contact an Outside Third Party for the purpose of
engaging in a CDP with such Outside Third Party.


a.
With respect to an Outside Third Party that is on the Category A List, UCTT is
free to engage with such Outside Third Party for the purpose of signing a CDP
without IMI’s prior consent.

i.
In the event UCTT has established communications with an Outside Third Party
with the good faith intent for UCTT to sign a CDP with such Outside Third Party,
UCTT shall notify IMI in writing of such communications.

ii.
In the event IMI has established communications with an Outside Third Party with
the good faith intent for IMI to sign a CDP with such Outside Third Party, IMI
shall notify UCTT in writing of such communications.

iii.
In the event a party (“First Party”) has established communications with an
Outside Third Party with the good faith intent for the First Party to sign a CDP
with such Outside Third Party and as of the date of establishing of such
communications the First Party has not received the other party’s written
notification of establishing communication with such Outside Third Party in
accordance with 5.5 (a) (i) or 5.5 (a) (ii), as the case may be,, then for the
purpose of Section 7.3b, the First Contacting Party shall be the First Party.

iv.
Each party purporting to be the First Contacting Party under this section shall
provide written documents (including but not limited to email records) to
support its assertion that it is the First Contacting Party.

v.
Notwithstanding the foregoing, in order to maximize the chances of signing such
CDP with such Outside Third Party, the parties may agree in good faith to amend
the foregoing (including amending the identification of First Contacting Party
and/or its impact on Section 7.3b) and discuss priorities and strategies in
advance of establishing such communications.

b.
With respect to an Outside Third Party that is on the Category B List, UCTT
shall not communicate with such Outside Third Party for the purpose of engaging
in a CDP with such Outside Third Party without IMI’s prior written consent. If
UCTT has received such IMI written consent, then for the purpose of Section
7.3b, the First Contacting Party shall be UCTT.



c.
With respect to an Outside Third Party that is on the Category C List, UCTT
shall not communicate with such Outside Third Party for the purpose of engaging
in a CDP with such Outside Third Party.



d.
For a period of 5 years from the Effective Date, IMI cannot sign a JDP in the
field of glass coatings with a third party where such JDP will be similar in
structure to this JDP, without UCTT’s prior consent. In the event IMI has
established communications with a Third Party with the good faith intent for IMI
to sign an agreement similar in structure to this JDP with such Third




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Party in the field of [***], IMI shall notify UCTT in writing of such
communications.
    
6.
BUSINESS DEVELOPMENT COMMITTEE

6.1
Membership

a.
The parties shall form and operate a committee for managing the JDP (hereinafter
the “Business Development Committee”).

b.
The Business Development Committee shall consist of four (4) members. UCTT shall
appoint two (2) members of the Business Development Committee and IMI shall
appoint two (2) members. Each party may designate a third member such that each
party may have an alternate or substitute member available at any given time,
but only two (2) such members of each party shall vote in meetings of the
Business Development Committee. At any time upon written notice to the other
party, a party may at its sole discretion replace any member(s) of the Business
Development Committee that such party has appointed.

c.
No later than thirty (30) days from the Effective Date, IMI will identify by
name three (3) IMI members of the Business Development Committee.

d.
No later than thirty (30) days from the Effective Date, UCTT will identify by
name three (3) UCTT members of the Business Development Committee.



6.2
Meetings

a.
The Business Development Committee shall meet at least once per month for a
period of not less than [***] from Sign-Off, which meetings may be conducted
telephonically, except as may be otherwise agreed by mutual consent.



6.3
Non-binding and advisory role

a.
The Business Development Committee shall generally review and on an advisory and
non-binding basis, provide guidance and recommendations to the parties with
respect to the activities of the parties under the JDP. Such guidance and
recommendations may include one or more of the following:

i.
Evaluate business opportunities

ii.
Determine slot schedule of the Dry Equipment and Wet Equipment.

iii.
Resolve any issues related to profit sharing for each opportunity.



7.
CDP

7.1
CDP Activities

UCTT will engage in CDPs with Third Parties where the CDP activities may include
(but are not necessarily limited to) the following:
a.
Providing R&D services to and creation of IP for its customers. Such customers
may include but are not limited to domestic, international, government, research
institutions and newly formed ventures

b.
Conducting internal R&D activities.

c.
Sale or licensing of the IP created as a result of internal R&D;

d.
Creation of joint ventures with third parties (Start Ups) based on the IP
created as a result of internal R&D.



7.2
CDP Services and CDP Licenses

As part of the CDP activities, UCTT will provide to such Third Party the use of
its R&D platform (including the Equipment) and the services of its personnel
(collectively “CDP Services”). Additionally, in each instance, UCTT will grant
licenses to such Third Party under certain Intellectual Property Rights or
Know-How and may sell, assign or transfer certain Intellectual Property Rights
or Know-How (collectively “CDP Licenses”).





--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







7.2
Business Brought By

Upon the signing of each CDP Agreement, absent mutual consent of the parties to
the contrary, the following definition of “Business Brought By” will prevail:
a.
If the Third Party is not an Outside Third Party, then for such CDP, Business
Brought By shall be defined as UCTT.

b.
If the Third Party is an Outside Third Party, and, UCTT was established to be
the First Contacting Party (as defined in Sections 5.5.a and 5.5b), then for
such CDP, Business Brought By shall be defined as UCTT.

c.
If the Third Party is an Outside Third Party other than as defined in Section
7.3b, then for such CDP, Business Brought By shall be defined as IMI.





7.4
IMI Technical Contribution to CDP IP

Upon the signing of each CDP Agreement, absent mutual consent of the parties,
the following will determine the definition of “IMI Technical Contribution to
CDP IP”:
a.
If pursuant to or in preparation of the CDP or as a condition of Third Party
signing the CDP Agreement, IMI has signed a separate agreement with UCTT or the
Third Party, under which IMI will provide services to either UCTT or the Third
Party as part of the CDP activities or as part of the performance of the CDP
Agreement, then for such CDP, IMI Technical Contribution to CDP IP shall be
defined as Yes.

b.
If pursuant to or in preparation of the CDP or as a condition of Third Party
signing the CDP Agreement, IMI has signed a separate agreement with UCTT or the
Third Party, under which IMI will grant a license to UCTT or Third Party under
IMI’s Intellectual Property Rights or under IMI’s Know-How rights, to enable
UCTT or Third Party to conduct CDP activities as part of the performance of the
CDP Agreement, then for such CDP, IMI Technical Contribution to CDP IP shall be
defined as Yes. Notwithstanding the foregoing, if the aforementioned separate
agreement is only between IMI and UCTT (and not between IMI and a Third Party)
and such separate agreement is either the Dry Equipment Supply and Technology
Licensing Contract or Wet Equipment Supply and Technology Licensing Contract
(but no other agreement), then IMI Technical Contribution to CDP IP shall be
defined as No.

c.
If IMI does not provide any services or grant a license under its Intellectual
Property Rights or Know-How rights to either UCTT or Third Party, then for such
CDP, IMI Technical Contribution to CDP IP shall be defined as No.





8.
REVENUE SHARING FROM CDP

8.1
As part of the CDP activities,

a.
In exchange for providing CDP Services to a Third Party, UCTT will receive
consideration from such Third Party (“CDP Service Fees”).

b.
In exchange for granting CDP Licenses to a Third Party, UCTT will receive
consideration from such Third Party (“CDP License Fees”).



8.2
Service Net Profits shall mean the CDP Service Fees less the following -

a.
[***] separately stated on the invoice sent by UCTT to Third Party for payment
of CDP Service Fees.

b.
UCTT’s [***] of [***] associated with the CDP, determined by UCTT’s customary
accounting procedures.

c.
UCTT’s other costs [***]associated with the CDP. For the avoidance of doubt,
[***] associated with the CDP [***] shall be considered costs. However [***]
expenses and [***] expenses shall not be considered costs under this section.




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.









8.3
Licensing Royalty Profits shall mean the CDP License Fees less the following -

a.
[***] separately stated on the invoice sent by UCTT to Third Party for payment
of CDP License Fees.





8.4
UCTT pricing of Services or Licenses

In order to provide to IMI its full commensurate share of the Service Net
Profits and Licensing Royalty Profits contemplated hereunder, for CDP Agreements
where the Business Brought By is IMI and/or the IMI Technical Contribution to
CDP IP is Yes, UCTT shall ensure the following guidelines for providing CDP
Services or granting CDP Licenses:
a.
UCTT shall charge commercially reasonable prices for CDP Service Fees and CDP
License Fees. The pricing shall reflect what such CDP Services or CDP Licenses
of similar kind and quality, sold in similar quantities, should be offered in a
competitive marketplace.

b.
UCTT shall make commercially reasonable efforts to not provide CDP Services or
grant CDP Licenses in exchange for [***]. In the event UCTT wishes to provide
CDP Services or grant CDP Licenses in exchange for [***], UCTT and IMI will
discuss in good faith an [***]for the purpose of computing IMI’s commensurate
share of the Service Net Profits and Licensing Royalty Profits contemplated in
this Agreement.





8.5
Profit Sharing

a.
Profit Sharing - UCTT shall pay to IMI a percentage of the Service Net Profits
and Licensing Royalty Profits depending on whether the Business Brought By is
IMI or UCTT and whether IMI Contribution is Yes or No.



Business Brought By
IMI Technical Contribution to CDP IP
Profit Sharing


(% of Service Net Profits and Licensing Royalty Profits to be paid by UCTT to
IMI)
 
 
 
IMI
Yes
[***]
No
[***]
UCTT
Yes
[***]
No
[***]



b.
Notwithstanding Section 8.5a, for revenue that UCTT can receive under all CDP
Agreements within [***] of the Sign-Off for which Business Brought By is IMI and
provided the cumulative total of such revenue from all such CDP Agreements is
less than [***] (“Initial Revenue”), the percentage of Service Net Profits
(derived from the CDP Service Fees portion of the Initial Revenue) to be paid by
UCTT to IMI shall be [***] regardless of whether the IMI Technical Contribution
to CDP IP is Yes or No.

c.
Alternative Structure - Notwithstanding Section 8.5a and Section 8.5b, on a
CDP-by-CDP basis, the parties may enter into good faith discussions to agree to
use an alternative structure for providing compensation to IMI when Business
Brought By is IMI and/or IMI Contribution of IP is Yes. Such alternative
structures may include, but are not necessarily limited to, a [***] structure.

8.6
Payment and Reporting

a.
No later than [***] after the end of each calendar [***] period for the [***]
and after the end of each [***] thereafter (such [***] or [***] hereinafter
referred to as “Period”), UCTT shall,




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



together with the payment due on Service Net Profits and Licensing Royalty
Profits, computed in accordance with Section 8.5a, furnish the following to IMI:


i.
A detailed written report, describing the following:

A.
All sales of CDP Services and CDP Licenses, broken down by specific CDP, made by
UCTT during the preceding Period.

B.
All CDP Service Fees and Licensing Fees received by UCTT during the preceding
Period together with an identification of each CDP customer and a description of
any special licensing or other arrangements made with such customer.

C.
An itemized list of all allowable adjustments used in computing Service Net
Profits and Licensing Royalty Profits.



ii.
UCTT’s payment for IMI’s share of Service Net Profits and Licensing Royalty
Profits as computed in accordance with Section 8.5a. For the avoidance of doubt,
UCTT shall provide a detailed written report to IMI in accordance with item (i)
above, even if UCTT’s payment for a particular Period are zero.





8.7
Audit

a.
UCTT shall keep full, clear, complete, true and accurate records with respect to
the CDP Services and CDP Licenses and the associated CDP Service Fees and CDP
License Fees. Such books and records shall be kept in the English language and
in compliance with international accounting principles as issued by the
International Accounting Standards Board. Such books and records shall be kept
at UCTT for at least three (3) years following the end of the calendar quarter
to which they pertain. As more fully described in this Section, IMI shall have
the right through its accredited representatives to examine and audit at
reasonable times all such records and such other records and accounts as may
under recognized accounting practices contain information bearing upon the
amount of Service Net Profits and Licensing Royalty Profits due to IMI
hereunder.

b.
Prompt adjustment shall be made by UCTT to compensate for any errors or
omissions disclosed by such examination or audit.

c.
Inspections conducted under this Section shall be at the expense of IMI, unless
a variation or error producing an increase exceeding [***] percent ([***]%) of
the amounts payable for any period covered by the inspection is established and
confirmed in the course of any such inspection, whereupon all reasonable costs
relating to the inspection for such period and any unpaid amounts that are
discovered will be paid promptly by UCTT.

d.
At IMI’s request, UCTT will permit an independent auditor and technical
consultant selected by IMI and reasonably acceptable to UCTT, to examine during
ordinary business hours no more than once each calendar year such records and
other documents as may be necessary to verify or determine CDP Service Fees, CDP
License Fees and other payments paid or payable under this Agreement.

e.
On reasonable notice (provided that IMI shall give UCTT at least 7 calendar days
prior written notice of its election to inspect such records)and during regular
business hours, IMI or its authorized representative shall each have the right
to inspect and copy the books of accounts, records and other relevant
documentation of UCTT or of any Affiliate of UCTT insofar as they relate to the
CDP Services or CDP Licenses, in order to ascertain or verify the amount of
Service Net Profits and Licensing Royalty Profits due to IMI hereunder, and the
accuracy of the information provided to IMI in the aforementioned reports.

f.
The audit shall be conducted at the location(s) where such books and records are
normally kept, IMI shall also have the right, not more than once each calendar
year, to audit UCTT's books and financial records for the purpose of verifying
full payment by UCTT of its payment obligations hereunder.

g.
Such audits shall be conducted during normal business hours and shall not
unreasonably interfere with UCTT's conduct of its business. Upon ten (10) days
written notice and not more




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



than once per calendar year, UCTT agrees to permit one or more Certified Public
Accountant(s) appointed by IMI (except one to whom UCTT has a reasonable
objection), to enter upon the premises or UCTT during all usual business hours
of UCTT at any time following the [***] of any [***] in order to inspect files
records pertaining to CDP Service Fees and Licensing Fees under this Agreement,
and to make on UCTT's premises and retain copies of any and all parts of the
records and accounts kept by UCTT pursuant to this Section, including without
limitation, invoices which are relevant to any report required to be rendered by
UCTT.
h.
Upon a request by IMI, UCTT shall permit IMI'S auditors to have access during
normal business hours to UCTT'S records regarding the reports required to be
made under this Agreement, in order to verify the correctness of or necessity
for any payment or report by UCTT, as said auditor deems necessary. IMI agrees
that such auditors shall not disclose to IMI any information other than
information relating solely to correctness of or necessity for the reports and
payments made hereunder. If UCTT refuses IMI'S auditors access to UCTT'S
records, then upon request of IMI, UCTT shall permit an independent certified
public accountant, selected by IMI and approved by UCTT to have access during
normal business hours to UCTT'S records under the terms set forth for IMI'S
auditors in this paragraph. In the event that an independent certified public
accountant is necessary because of UCTT'S refusal of access then UCTT shall bear
the cost of such independent certified public accountant.





9.
OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS AND KNOW-HOW

9.1
Background Technology

As between the parties, each party shall retain all right, title and interest in
the Background Technology of the party.




9.2
IMI Projects

a.
IMI shall own all Intellectual Property Rights and Know-How rights arising out
of the activities of UCTT Engineers on IMI Projects (“IMI Projects IP”).

b.
UCTT hereby assigns, and agrees to assign to IMI in the future when any such IMI
Projects IP is first fixed in a tangible medium or reduced to practice, as
applicable, all of its right, title and interest in and to any IMI Projects IP. 

c.
UCTT agrees to execute all papers, including patent applications, invention
assignments and copyright assignments, and otherwise agrees to assist IMI, as
reasonably required and at IMI’s reasonable expense, to perfect in IMI the
rights, title and other interests in IMI Projects IP.

 


9.3
HPC Technology

a.
Without limiting the foregoing sections between the parties, IMI shall own all
right, title, and interest in and to the HPC Technology and all improvements,
derivatives and modifications thereof developed by either party or both parties
during the course of the Agreement ("HPC Derivatives").

b.
UCTT hereby assigns, and agrees to assign to IMI in the future when any such HPC
Derivatives are first fixed in a tangible medium or reduced to practice, as
applicable, all of its right, title and interest in and to any HPC Derivatives.

c.
UCTT agrees to execute all papers, including patent applications, invention
assignments and copyright assignments, and otherwise agrees to assist IMI, as
reasonably required and at IMI’s reasonable expense, to perfect in IMI the
rights, title and other interests in HPC Derivatives. 





9.4
UCTT Projects

a.
All Intellectual Property Rights and Know-How rights arising out of the sole
activities of UCTT personnel (and not IMI personnel) on UCTT Projects shall be
owned by UCTT.




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



b.
All Intellectual Property Rights and Know-How rights arising out of the sole
activities of IMI personnel (and not UCTT personnel) on UCTT Projects shall be
owned by IMI. IMI will grant UCTT a non-exclusive royalty-free, worldwide,
perpetual license under such rights to practice such rights in the Field.

c.
All Intellectual Property Rights and Know-How rights arising out of the joint
activities of UCTT and IMI personnel on UCTT Projects shall be owned jointly by
UCTT and IMI. Each party shall have an equal, undivided 50% interest in any
jointly owned Intellectual Property Rights and Know-How rights.





10.
INTELLECTUAL PROPERTY PROTECTION 

10.1
IMI controls prosecution

a.
IMI shall have the sole right, but not the obligation, to apply for, seek
issuance of, and maintain in the United States and in foreign countries the
patent rights associated with the JDP Technology that is solely owned by IMI or
jointly owned by IMI and UCTT.

b.
All costs associated with such activity shall be paid by the owner of the
Intellectual Property Rights and Know-How rights.

c.
The prosecution, filing and maintenance of all patent rights and applications
are the within the sole discretion and responsibility of IMI. All decisions with
respect to prosecution of the above patent rights are reserved to IMI.

d.
The parties agree to mutually develop a process for assisting each other in such
activities.

  


10.2
Patent Prosecution

a.
IMI shall have the first right to prepare, file, prosecute and maintain, at its
own expense and in consultation with UCTT, patent applications and patents
claiming JDP Technology, and to conduct any interferences, re-examinations,
reissues, oppositions or requests for patent term extension or governmental
equivalents thereto.

b.
In the event that IMI does not file, prosecute or maintain any such patent or
patent application (including the failure to do so in the Russian Federation) or
undertake such other activities described above, then UCTT shall have the right
to assume such activities at its own expense but without affecting the ownership
and license provisions set forth in Section 9. 





10.3
Cooperation

a.
Each party agrees to execute all papers, including patent applications and
invention assignments, and otherwise agrees to assist the other party, as
reasonably required and at the other party’s reasonable expense, to perfect the
rights, title and other interests in JDP Technology.

b.
IMI and UCTT shall both use reasonable efforts to keep the other fully informed
as to the status of patent matters with respect to JDP Technology.

c.
IMI and UCTT shall each reasonably cooperate with and assist the other at its
own expense in connection with such activities, at the other party's request.
The Project Managers will (a) facilitate communication between the parties
regarding patents and patent applications with respect to JDP Technology, (b)
discuss and provide input on patent strategy with respect to JDP Technology, and
(c) review applications and other substantive papers with respect to JDP
Technology prior to filing with the patent office. 





  
11.
PAYMENTS

11.1
Expenses

For activities related to UCTT Projects, UCTT will provide or reimburse IMI for



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



a.
[***], such as [***] and [***],

b.
[***] and [***] not [***] by [***],

c.
reasonable travel and lodging expenses for IMI personnel performing activities
at UCTT Site, and

d.
subject to UCTT's prior written approval not to be unreasonably withheld, any
other out-of-pocket costs to support the JDP activities.



 
11.2
Payment Method

a.
All payments hereunder shall be made in U.S. dollars by UCTT or one of its U.S.
Affiliates.

b.
All payments due to IMI under this Agreement shall be made by bank wire transfer
as follows:



Domestic Wire Instructions:         
Route all wires via FEDWIRE to the following ABA number
To: [***]
Routing and Transit #: [***]
For Credit of: Intermolecular, Inc.         
Credit Account Number: [***]
By Order of: [name of sender]         
 
 
International Wire Instructions:         
Instruct the paying financial institution to advise their US correspondent to
pay as follows:
Pay to:     [***]
Routing & Transit:    [***]
Swift Code:    [***]         
For Credit of:    Intermolecular, Inc.         
Final Credit Account#:[***]
By Order of:    [Name of Sender]         




11.3
Late payments

All payments shall be made [***] after invoicing. All payments not paid when due
shall bear simple interest at a rate of [***] per month or the highest rate
allowed by law, whichever is less.




11.4
Taxes

Prices and payments due to IMI are exclusive of all present and future taxes,
duties, levies and other charges by any name (including any interest, penalties
or additions thereto) imposed by any foreign, federal, state, local or other
taxing authorities (including, without limitation, export, sales, use, excise
and value-added taxes) on or with respect to the transactions or payments under
this Agreement (excluding taxes imposed on IMI's net income by IMI's
jurisdiction of organization or by reason of IMI's connection to such
jurisdiction other than solely as a result of this Agreement).




12.
CONFIDENTIAL INFORMATION

12.1
The parties acknowledge that they may receive information from the other party
which may be considered confidential and proprietary. The receiving party agrees
to maintain in strict confidence such information that, if disclosed in writing,
is identified and marked as confidential (or with words of similar meaning) at
the time of its disclosure (or that, if disclosed verbally, is designated as
confidential at the time of disclosure and is summarized and identified as
confidential in a writing delivered to the receiving party within thirty (30)
days after the disclosure) or that would appear to a reasonable person as
confidential information ("Confidential Information").




--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







12.2
The receiving party will use the Confidential Information solely for the purpose
of performing its rights and obligations under the Agreement.



12.3
The receiving party will not disclose Confidential Information to a Third Party
without the prior written consent of the disclosing party. The receiving party
will protect such information from disclosure to others with at least the same
degree of care as the receiving party exercises to protect its own information
of similar type and importance, but in no event less than reasonable care.



12.4
The obligations of confidentiality and protection required by this Section will
survive the expiration, termination, or cancellation of this Agreement for a
period of five years thereafter.



12.5
The obligation of confidentiality will not apply, or will cease to apply, to any
information that: (a) was known to the receiving party prior to its receipt of
Confidential Information under this Agreement; (b) is or becomes publicly
available without breach of this Agreement; (c) is received from a third party
without an obligation of confidentiality to the disclosing party or (d) is
developed independently by employees of the receiving party not having access to
such information, or (e) is required by law to be disclosed by the receiving
party.





13.
WARRANTY; LIMITATION OF LIABILITY

13.1
By IMI

IMI represents and warrants that:
a.
It has the right and authority to enter into this Agreement, and to fully
perform its obligations hereunder; and

b.
This Agreement is a legal and valid obligation binding upon it and enforceable
in accordance with its terms.





13.2
By UCTT

UCTT represents and warrants that:
a.
It has the right and authority to enter into this Agreement, and to fully
perform its obligations hereunder; and

b.
This Agreement is a legal and valid obligation binding upon it and enforceable
in accordance with its terms.





13.3
Disclaimer

UCTT and IMI specifically disclaim any representation, warranty or guarantee
that the JDP activities will be successful, in whole or in part. It is
understood that the failure of the parties to successfully develop or
commercialize products resulting from JDP activities or any IMI Project or UCTT
Project shall not constitute a breach of any representation or warranty or other
obligation under this Agreement.
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, UCTT AND IMI MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED WITH RESPECT TO ANY INFORMATION DISCLOSED HEREUNDER, ANY
ACTIVITIES CONDUCTED HEREUNDER OR ANY DELIVERABLES PROVIDED HEREUNDER, AND
HEREBY EXPRESSLY DISCLAIM ANY WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE OR VALIDITY OF ANY JDP TECHNOLOGY, PATENTED OR UNPATENTED, OR
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.







--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





14.
LIMITATION OF LIABILITY

14.1
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR ANY BREACH OF
ANY PAYMENT OR CONFIDENTIALITY OBLIGATION UNDER THIS AGREEMENT AND ANY PERSONAL
INJURY OR HARM SUFFERED BY THE EMPLOYEES OF A PARTY AND ANY PROPERTY DAMAGE
SUFFERED OR INCURRED BY A PARTY DUE TO THE GROSS NEGLIGENCE OF WILLFUL ACT OF
THE OTHER PARTY, IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE LIABLE TO
THE OTHER PARTY, ITS AFFILIATES OR TO ANY THIRD PARTY CLAIMING THROUGH OR UNDER
THE OTHER PARTY HERETO, FOR ANY LOST PROFITS, LOSS OF DATA, EQUIPMEN'T DOWNTIME
OR FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY
OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

14.2
EXCEPT FOR BREACHES OF ANY PAYMENT AND CONFIDENTIALITY OBLIGATIONS, IN NO EVENT
WILL EITHER PARTY’S LIABILITY TO THE OTHER UNDER THIS AGREEMENT EXCEED THE
AMOUNTS PAID BY SUCH PARTY TO THE OTHER PARTY IN THE [***] PRECEDING THE CLAIM.

14.3
IN ADDITION, COMPANY ACKNOWLEDGES AND AGREES THAT AS BETWEEN THE PARTIES, IMI
SHALL NOT BE LIABLE FOR ANY PRODUCT LIABILITY CLAIMS RESULTING FROM THE
MANUFACTURE, SALE OR USE OF ANY PRODUCTS DEVELOPED AS A RESULT OF JDP ACTIVITIES
THAT UCTT or THIRD PARTY USES, MAKES OR SELLS.

14.4
The parties acknowledge and agree that the foregoing limitations of liability
are an essential element of this agreement and that in their absence the terms
of this agreement would be substantially different.

 


15.
TERM AND TERMINATION

15.1
Term

a.
The term of this Agreement shall commence on the Effective Date, and, unless
terminated earlier as provided in this Section 15.2, shall continue indefinitely
thereafter (the "Term").





15.2
Termination for Breach

a.
Either party may terminate this Agreement if the other party has materially
breached or defaulted in the performance of any of its material obligations, and
such default has continued for sixty (60) days after written notice was provided
to the breaching party by the non-breaching party.

b.
Termination will be effective at the end of the sixty (60) day period unless the
breach has been cured before the expiration of such sixty (60) day period.





15.3
Effect of Termination

a.
Accrued Rights and Obligations

Termination of this Agreement for any reason shall not release either party from
any liability or obligation that, at the time of termination, has already
accrued to the other party or that is attributable to a period prior to
termination, nor shall it preclude either party from pursuing any rights and
remedies it may have at law or in equity with respect to any breach of this
Agreement. 
b.
Termination of Licenses

In the event that UCTT materially breaches its obligations to pay CDP Service
Fees or Licensee Fees due hereunder, and does not cure such breach in accordance
with Section 15.2 above, then in addition



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



to any other remedy available to IMI, IMI may terminate the licenses granted to
UCTT or Third Party pursuant to such CDP. 
c.
Termination of Projects

In the event that UCTT materially breaches its obligations to pay CDP Service
Fees or Licensee Fees due hereunder, and does not cure such breach in accordance
with Section 15.2 above, then in addition to any other remedy available to IMI,
IMI may terminate the providing of services to UCTT or Third Party under a CDP. 




15.4
Survival

Sections 5(Activities by Both Parties), 7(CDP), 8(Revenue Sharing From CDP),
9(Ownership of Intellectual Property Rights and Know-How), 10(INTELLECTUAL
PROPERTY PROTECTION), 11(PAYMENTS), 12(Confidential Information), 13(Warranty;
Limitation of Liability), 14(LIMITATION OF LIABILITY), 15(Term and Termination),
16(Miscellaneous) shall survive the expiration or termination of this Agreement
for any reason.


 
16.
MISCELLANEOUS

16.1
Amendment

No change or modification in the terms hereof, in a manner not expressly
provided in this Agreement shall be binding unless reduced to writing and duly
executed by the parties in the same manner as the execution of this Agreement.
Any attempt to so change or modify the terms of this Agreement shall be
considered void and of no effect.


16.2
No Implied License

Only the licenses granted pursuant to the express terms of this Agreement shall
be of any legal force or effect. No other license rights shall be created by
implication, estoppel or otherwise. Each party reserves all rights not expressly
granted to the other party under this Agreement.




16.3
Assignment

a.
Neither party shall assign or transfer this Agreement either voluntarily or by
operation of law, in whole or in part, without the prior written consent of the
other party.

b.
Any attempt to assign without such consent shall be void and of no effect.

c.
Notwithstanding the foregoing, UCTT may assign this Agreement without such
consent, to the Project Company, and the terms of the Agreement shall continue
in effect without modification after such assignment. Furthermore, IMI may
assign this Agreement without such consent to a successor in interest to its
business, whether by merger, acquisition, consolidation, change of control,
reorganization or sale of substantially all of its assets.





16.4
Drafting

In interpreting and applying the terms and provisions of this Agreement, the
parties acknowledge that its lawyers reviewed and participated in the drafting
and agree that no presumption shall exist or be implied against the party that
drafted such terms and provisions.




16.5
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of California in the United States, without regard to its conflicts of
law principles.


  
16.6
Venue

All disputes between the parties in connection to this Agreement shall be
addressed in accordance with Section 16.7. [If no solution can be found to
settle the dispute, then the dispute will be submitted



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



to a court of competent jurisdiction in the location of the party accused of
breach or failure of an obligation hereunder.]




16.7
Dispute Resolution

All disputes between the parties in connection with or arising out of this
Agreement shall first be discussed in good faith between the parties in order to
try to find an amicable solution.
a.
If no solution can be found to settle the dispute, then such dispute shall be
finally settled by arbitration in accordance with the default rules and
procedures of American Arbitration Association sitting in New York City, NY, USA
and conducted in English.

b.
Within 30 days of notice that a party wants to submit a dispute to arbitration,
the parties shall each select one independent arbitrator and will attempt to
mutually agree upon a third independent arbitrator. Each arbitrator will have
expertise in the thin film technology industry and will not be an employee,
affiliate or contractor for either party.

c.
If the parties are unable to agree on the third arbitrator within fifteen (15)
days, the two arbitrators shall select the third arbitrator within thirty (30)
days.

d.
If the amount in dispute is less than [***], then the parties shall agree upon a
single arbitrator meeting the above conditions within thirty (30) days of the
notice of arbitration or such arbitrator shall be chosen by AAA if the parties
cannot agree.

e.
The arbitrators shall determine what discovery will be permitted consistent with
the goal of limiting the costs and time for such a proceeding. The parties and
arbitrators shall use all reasonable efforts to complete any arbitration subject
to this Section within six (6) months from the selection of arbitrators.

f.
The parties agree that any award of damages shall not include punitive, special,
consequential, or indirect damages except as specifically allowed in this
Agreement and shall comply with the limitation of liability provisions set forth
herein.

g.
The arbitrators’ decision shall be in a detailed writing setting forth the
reasons for their decision and shall be provided concurrently to each party.

h.
The arbitration award shall be final and binding on the parties.

i.
Unless otherwise agreed to by the parties, each party shall pay one-half of the
arbitration fees and expenses and shall bear all of its own expenses in
connection with the arbitration.

j.
Notwithstanding any of the foregoing, either party shall have the right to seek,
at its own cost and expenses, preliminary and temporary injunctive relief
pending resolution of the dispute via arbitration.

k.
The parties expressly disclaim the application of the United Nations Convention
on the International Sale of Goods to this Agreement.





16.8
Independent Contractors

The relationship of the parties is that of independent contractors. Neither
party shall be deemed to be an agent, partner, joint venturer or legal
representative of the other for any purpose as a result of this Agreement or the
transactions contemplated thereby. Personnel supplied by either party are not
the other party's employees or agents and such supplying party assumes
responsibility for their acts or omissions, The supplying party shall be solely
responsible for the payment of compensation of such party's employees or agents
assigned to perform services hereunder and such employees or agents shall be
informed that they are not entitled to any employee benefits of the other party.
Neither party shall be responsible for paying worker's compensation, disability
benefits, and unemployment insurance or for withholding and paying employment
taxes for any employee or agent of the other party.











--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



16.9
Compliance with Laws

Each party shall comply with all applicable laws, including, but not limited to,
government regulatory requirements and the export control laws of the United
States.


  
16.10
Notices

a.
Unless otherwise agreed to by the parties, the communications required or
permitted to be given or made under this Agreement shall be made in writing, via
personal delivery, registered mail, facsimile transmission (with written
confirmation copy by registered first-class mail), addressed to the appropriate
party at the address indicated below and a copy to the receiving party’s legal
department.

b.
All communications made pursuant to this section shall be deemed made or given
on the date of such personal delivery, mailing or transmission.

c.
If to UCTT:

Ulyanovsk Center for Tecnology
Transfer, LLC
67 Krymova St.
Ulyanovsk, 432071
Russia


With a copy to:
Ulyanovsk Center for Tecnology
Transfer, LLC
Attention: Head of Legal
Department
67 Krymova St.
Ulyanovsk, 432071
Russia
d.
If to IMI:

Intermolecular, Inc.
3011 North First St.
San Jose
CA 95134


With a copy to:
Intermolecular, Inc.
Attention: General Counsel
3011 North First St.
San Jose
CA 95134


e.
The Parties may change the name and address to which communications should be
sent under this section by providing prior written notice to the other party.





16.11
Captions

The captions to the several sections hereof are not part of this Agreement, but
are included merely for convenience of reference and shall not affect its
meaning or interpretation. As used in this Agreement, the word "including" means
"including without limitation”.




16.12
Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



16.13
Signatures by Electronic Mail or Facsimile

The delivery by electronic mail or facsimile of the signatures of the parties
shall be deemed valid and binding as if they were originally made.




16.14
Copies

A scanned or photocopied version of this Agreement shall be deemed to be an
original and shall have the full force and effect of an original document.




16.15
Non-waiver

The failure of either party at any instance to require performance of any
provision hereof by the other party shall not be deemed a waiver and thereafter
shall not deprive that party of its full right to require such performance of
that provision at another instance. Any waiver must be in writing executed by
the waiving party.
 


16.16
Severability

If any term, provision, covenant or condition of this Agreement is held by a
court of competent jurisdiction to be illegal, invalid, void or unenforceable,
the remainder of the terms, provisions, covenants or conditions shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
The Agreement shall continue in full force and effect to the fullest extent
permitted by law without said provision or with said provision being modified
and narrowly tailored to achieve the original intent of the parties.




16.17
Publicity; Disclosure of Agreement

a.
Neither party shall publicize nor disclose the terms of this Agreement without
the prior written consent of the other party, except -

i.
to the extent required by law, to governmental entities under each the
applicable laws and regulations (including without limitation in a Form 8-K to
the United States Securities and Exchange Commission and to the Russian patent
and intellectual property agency, Rospatent), or

ii.
to such party's attorneys, accountants, advisors, investors and financing
sources and their advisors and others on a need to know basis under
circumstances that reasonably ensure the confidentiality thereof, or

iii.
in connection with the enforcement of this Agreement or rights under this
Agreement, or

iv.
in connection with a merger, acquisition, financing transaction or proposed
merger, acquisition or financing transaction.

b.
Notwithstanding the foregoing,

i.
no later than thirty (30) days after the Effective Date, the parties will agree
to a joint press release,

ii.
IMI may mention UCTT on its web site, and

iii.
UCTT will provide a testimonial to IMI (subject to mutual agreement of the
parties) for use on IMI’s web site.





16.18
Force Majeure

Neither party shall lose any rights hereunder or be liable to the other party
for damages or losses (except for payment obligations then owing) on account of
failure of performance by the defaulting party if the failure is occasioned by
war, strike, fire, act of God, earthquake, flood, lockout, embargo, act of
terrorism, governmental acts or orders, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control and not caused
by the negligence, intentional conduct or



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



misconduct of the non-performing party and such party has exerted all reasonable
efforts to avoid or remedy such force majeure; provided, however, that in no
event shall a party be required to settle any labor dispute or disturbance.




16.19
Third Party Beneficiaries

Except as expressly provided in this Agreement, there are no third party
beneficiaries expressly or impliedly intended under this Agreement.




16.20
Integration

This Agreement, together with all Exhibits hereto, constitutes the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior negotiations and understandings between the parties,
both oral and written, regarding such subject matter.




16.21
Representation by Legal Counsel

Each party hereto represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Agreement, the parties agree that no presumption shall exist or be implied
against the party that drafted such terms and provisions.




16.22
Compliance with Laws

Each party shall comply with all laws, rules or ordinances of the United States
and any applicable state or other governmental agency while performing under
this Agreement.
a.
Each party agrees that certain of the information provided by one party to
another hereunder may be “material, nonpublic information” for purposes of U.S.
federal or state securities laws, the awareness of which prohibits UCTT and its
employees, contractors, representatives and agents from (i) buying or selling
IMI’s securities (stock, options, etc.) (i.e., “insider trading”) and (ii)
passing information to anyone who may buy or sell IMI’s securities (i.e.,
“tipping”), until after the information has been disclosed to the public and
absorbed by the market. Without limiting any of UCTT’s other obligations under
this Agreement, UCTT will comply with all federal and state securities laws
prohibiting insider trading and tipping, and shall immediately notify IMI in the
event of any insider trading or tipping by UCTT or its employees, contractors,
representatives or agents of which it becomes aware.

b.
In accordance with the requirements of the Foreign Corrupt Practices Act of the
United States (15 U.S.C. § 78dd-1 and 2) (“FCPA”), each party agrees and
warrants that it shall not make, offer, promise or authorize any payment, loan,
gift, donation or other giving of money or things of value, directly or
indirectly, whether through itself, its affiliates, partners, officers,
employees, agents or representatives, whether in cash or kind, and whether
pursuant to a written agreement, to or for the use of any government official,
any political party or official thereof or any candidate for political office,
for the purpose of influencing or inducing any official act or decision in order
to further the activities contemplated by this Agreement, including obtaining or
retaining any government approval or funding related to such activities. Each
party represents and warrants that it will strictly comply with the FCPA, and
agrees that if it violates the FCPA in the course of performing the activities
enumerated in this Agreement, the non-violating party may immediately upon
notice to the violating party terminate this Agreement.





16.23
Governing Language

This Contract has been executed by the parties in counterpart originals, one in
the English language and one in the Russian language. Notwithstanding the
foregoing, the parties agree that in the event of controversy between the
parties regarding the interpretation or application of the terms of this



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Contract, the English language version of the Contract will be controlling. All
communications and notices to be made or given pursuant to this Contract shall
be in the English language.


“UCTT”
Ulyanovsk Center for Technology Transfer Ltd.


Date: September 29, 2013
Name: /s/Andrey Redkin
(Print): Andrey Redkin
Title: CEO


“IMI”
Intermolecular, Inc.


Date: September 29, 2013
Name: /s/David E. Lazovsky
(Print): David E. Lazovsky
Title: CEO & President






 





--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Annex A


Category A List


Field of Glass Coatings
Field of Photovoltaics
Field of Power Electronics
Field of Display
•    [***]


•    [***]
•    [***]
•    [***]



In addition to specific Outside Third Parties listed above and to the extent
that such Outside Third Parties is not listed in Category B or Category C,
Category A also includes,
a)
any Outside Third Party in the Field with <$50M revenue in the year prior to the
year in which UCTT first engages with such Outside Third Party,

b)    any Outside Third Party in the Field whose principal offices are located
in one of the following countries Azerbaijan, Armenia, Belarus, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan
and Ukraine and a majority of whose assets are located in the same country, and
c)    for the sole purpose of the field of glass coatings any Outside Third
Party in the Field whose principal offices are located in a country that is part
of the European Union and a majority of whose assets are located in the same
country.




Category B List


Field of Glass Coatings
Field of Photovoltaics
Field of Power Electronics
Field of Display
 • [***]
 [***]
 [***]
 [***]





Category C List


Field of Glass Coatings
Field of Photovoltaics
Field of Power Electronics
Field of Display
• [***]
[***]
[***]
[***]




